           Case 1:20-cv-06539-JMF Document 98 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE CITIBANK AUGUST 11, 2020 WIRE                                    :     20-CV-6539 (JMF)
TRANSFERS                                                              :
                                                                       :          ORDER
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        Upon review of the parties’ submissions, see ECF Nos. 95, 96, the Court adheres to its
tentative ruling, made during the telephone conference conducted on the record on September
29, 2020, that Plaintiff has not waived the attorney-client privilege or protection of the work
product doctrine over the Regulator Documents. Although Plaintiff’s counsel could have, and
should have, handled the matter differently, the Court concludes, based on the totality of the
circumstances and substantially for the reasons set forth in Plaintiff’s letter, see ECF No. 95, that
a finding of waiver would be unfair and inappropriate. In light of that, the Court agrees with
Plaintiff’s proposed next steps. Accordingly, Plaintiff shall file a privilege log identifying which
of the documents already submitted for in camera review are subject to attorney-client or work
product protection no later than October 4, 2020. Once the Court has resolved whether those
protections apply, the Court will address whether any remaining documents are subject to the
privileges invoked by the regulators (and will give the regulators an opportunity to be heard).

       Defendants are directed to serve this order by email on counsel for each of the three
regulators that asserted privileges over the Regulator Documents. In light of the expedited
nature of this case and the rapidly approaching deadline for the completion of fact discovery, the
Court requests that the Board of Governors of the Federal Reserve Bank and/or Federal Reserve
Bank of New York expedite its administrative determination of whether the relevant documents
can be produced and provide and provide answer no later than October 13, 2020.

        SO ORDERED.

Dated: October 2, 2020                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
